DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Vesey (US 6668487).
Regarding claim 1, Vesey discloses a door unit configured to connect to a pet door security panel holder having a groove (access door system 10), comprising: a frame (top  24 and wall 28) having a hole defined therethrough (opening for flap door 26); a door disposed over the hole and mounted on the frame (flap door 26, col.3, ll.30-32); and a security panel interface on the frame comprising a lip adapted to slide into and engage the groove and hang the frame on the security panel holder (lip extensions 22, col. 3, ll. 11-13).  Regarding “adapted to” it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 3, Vesey discloses wherein the security panel interface comprises a selectable modular connector (col. 4, ll. 25-29).  
Regarding claim 8, Vesey discloses wherein the security panel interface comprises a grooved structure (lock 38 and locking hole 34) configured to engage the security panel holder (col. 4, ll. 13-17).
Regarding claim 17, Vesey discloses a method of operating a door unit configured to connect to a pet door security panel holder having a groove (guides 16) and surrounding an opening (opening 13, fig. 1), comprising: positioning a frame (dormer structure 20) having a hole (opening for flap door 22, fig. 1) defined therethrough adjacent the opening (col. 3, ll. 11-13), wherein the hole is aligned with the opening (fig. 1); and hanging the frame on the security panel holder via a connector comprising a lip on the frame (lip extensions 22), comprising sliding the lip into the groove and engaging the groove to the lip (col. 3, ll. 11-13).
Regarding claim 20, Vesey discloses selecting a modular connector from a plurality of modular connectors (selecting the correct sized lock 38 to fit hole 34) wherein the selected modular connector is configured to engage the security panel holder and mounting the selected modular connector on the frame (col. 4, ll. 13-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vesey in view of Shaffer (US 7984695).
Regarding claim 2, Vesey teaches the invention substantially as claimed but fails to teach wherein the door opens only away from the security panel holder. However, Shaffer teaches a door opening only away from a holder (12 swings away from door 18, fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vesey’s pet door with door as taught by Shaffer to provide a  weatherproof door during inclement weather.
Claims 5, 6, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vesey in view of Bosserdet et al. (US 2008/0184940 henceforth Bosserdet).
Regarding claim 5, Vesey teaches the invention substantially as claimed but fails to teach a motor wherein the motor drives movement of the door; and a control system responsive to external signals, wherein: the motor is responsive to the control system; and the control system causes the motor to open the door in response to the external signals. However, Bosserdet teaches a motor (electric motor 68, para. 0035) wherein the motor drives movement of the door (flap 14, para. 0035); and a control system responsive to external signals (processing device 54, para. 0037), wherein: the motor is responsive to the control system; and the control system causes the motor to open the door in response to the external signals (para. 0035, receives signals from transmitter 50). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vesey’s pet door system with a transmitter, motor and controller as taught by Bosserdet to allow a selected animal to enter the premises while preventing an animal that does not carry a transmitter (Bosserdet, para. 0037).
Regarding claim 6, Vesey as modified by Bosserdet teaches the invention substantially as claimed and Bosserdet further teaches a clutch system coupled to the motor and responsive to a resistance to the movement of the door, wherein the clutch system at least partially disengages the motor from the door in response to the resistance (para. 0046). 
Regarding claim 7, Vesey as modified by Bosserdet teaches the invention substantially as claimed but fails to teach wherein the motor is disposed inside the door. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the motor inside the door, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, positioning the motor in the door would reduce the amount of material needed to manufacture the pet door.
Regarding claim 9, Vesey discloses a door unit configured to connect to a pet door security panel holder having a groove and respond to a signal from an authorized tag associated with a pet (access door system 10), comprising: a frame (top  24 and wall 28) having a hole defined therethrough (opening for flap door 26); a door disposed over the hole and mounted on the frame (flap door 26, col.3, ll.30-32); a security panel interface on the frame comprising a lip (lip extensions 22),  wherein the lip slides into and engages the groove and hangs the frame on the security panel holder (lip extensions 22, col. 3, ll. 11-13) but fails to teach a motor, wherein the motor drives movement of the door; and a control system responsive to signals from a tag sensor, wherein the motor is responsive to signals from the control system. However, Bosserdet teaches a motor (electric motor 68, para. 0035) wherein the motor drives movement of the door (flap 14, para. 0035); and a control system responsive to external signals (processing device 54, para. 0037), wherein: the motor is responsive to the control system; and the control system causes the motor to open the door in response to the external signals (para. 0035, receives signals from transmitter 50). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vesey’s pet door system with a transmitter, motor and controller as taught by Bosserdet to allow a selected animal to enter the premises while preventing an animal that does not carry a transmitter (Bosserdet, para. 0037). 
Regarding claim 11, Vesey as modified by Bosserdet  teaches the invention substantially as claimed and Vesey further teaches wherein the security panel interface comprises a selectable modular connector (lock 38, col. 4, ll. 13-17).  
Regarding claim 14, Vesey as modified by Bosserdet  teaches the invention substantially as claimed and Vesey further teaches wherein the security panel interface comprises a grooved structure (lock 38 and locking hole 34) configured to engage the security panel holder (col. 4, ll. 13-17).
Regarding claim 15, see claim 6 rejection above.
Regarding claim 16, see claim 7 rejection above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vesey in view of Bosserdet, as applied to claim 9 above, further in view of Shaffer.
Regarding claim 10, Vesey as modified by Bosserdet teaches the invention substantially as claimed but fails to teach wherein the door opens only away from the security panel holder. However, Shaffer teaches a door opening only away from a holder (10 swings away from door 18).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vesey’s pet door with door as taught by Shaffer to provide a weatherproof door during inclement weather.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vesey in view of Bosserdet, as applied to claim 9 above, further in view of Ellis (US 8854215).
Regarding claim 13, Vesey as modified by Bosserdet teaches the invention substantially as claimed but fails to teach wherein the tag sensor is disposed on a central part of the door. However, Ellis teaches a tag sensor disposed on a central part of a door (24, col. 4, ll. 19-25, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vesey’s pet door with a tag, and sensors as taught by Ellis to direct the signal forward to increase the signal strength reaching the tag worn by an animal. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vesey in view of Ellis (US 8854215).
Regarding claim 18, Vesey teaches the invention substantially as claimed and further teaches sensing a signal corresponding to an approach of a tag (col. 3, ll. 55-67) but fails to teach opening a door disposed over the hole and mounted on the frame if the sensed signal corresponds to an authorized tag. However, Ellis teaches opening a door disposed over the hole and mounted on the frame if the sensed signal corresponds to an authorized tag (decision engine 58, col. 6, ll. 31-56). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vesey’s pet access system with a system as taught by Ellis to allow a user to control when a pet enters or leaves, to have a pet door open or close when training a pet to use the pet door or to allow geriatric cats to enter or leave unassisted.  
Allowable Subject Matter
Claims 4, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicant’s arguments, filed 12/8/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 rejections and the Double Patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vesey (US 6668487) as applied to the claims above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647